DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-19, are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 20200396783 A1) in view of Velasco (US 20140071967 A1).
Regarding claim 1, Hwang et al, discloses a method (fig. 1, fig. 5: a method that can comprise establishing, by a system comprising a processor, a first communication link between a first network device and group of devices connected via a private network connection; paragraph 0025), comprising: causing a mobile device (mobile device 102: the user can register with the service and can register their devices with the service ; the devices can be registered automatically based on a search function associated with the mobile routing application ; paragraph 0039) to be registered in a database (the first network device 302 can interface with the user (user device) via the mobile routing application for registration ; in addition, the mobile routing application 334 can be utilized to register and manage edge gateways to the user's mobile device and a cellular network account paragraph 0053, 0055, 0062) by storing identification information (memory 320, memory 328; the communication device 308 can comprise a mobile routing application 334; the mobile routing application 334 can be installed on the communication device 308 and can be executing on the communication device 30; furthermore, the communication device 308 and devices of the group of devices 306 can comprise respective memories, processors, and data stores; paragraph 0056, 0152) associated with the mobile device (the system 300 can include tablet computing devices, handheld devices, server class computing machines and databases, laptop computers, notebook computers, desktop computers, cell phones, smart phones, consumer appliances and instrumentation; paragraph 0051) in the database and storing network connectivity information (memory 830 can store information related to operation of wireless network platform 810; other operational information can include provisioning information of mobile devices served through wireless network platform network 810, subscriber databases; application intelligence, pricing schemes, promotional rates, flat-rate programs, couponing campaigns; paragraph 0111) indicative of whether the mobile device is connected to a wireless network (the analysis component 316 can determine whether the mobile routing application 334 is executing on the communication device 308; paragraph 0062) in the database (the first network device 302 can include a first connection manager component 310, a second connection manager component 312; the second network device can facilitate communication with a communication device; the first connection manager component 310 can facilitate a first connection 336 with the group of devices 306; the first connection 336 can be a communication link, which can be a private network connection (a home networking connection); the communication device 308 can be associated with the group of devices 306 and can be a device included in a home networking group of the home networking connection; paragraph 0025, 0056-0057); and facilitating a message to be communicated to the mobile device (users can connect to their home devices and personal data remotely via their mobile phone; the user home devices can be connected directly to the Internet companies; personal data can be streamed or copied to those Internet companies into the cloud; paragraph 0042). Note that a user (or more than one user) can connect to their home devices and personal data remotely via their mobile phone (the at least one UE device 106). Furthermore, devices 102 can connect to the edge gateway device 202 (paragraph 0046-0047).
However, Hwang et al, does not specifically teach that the message is communicated to the mobile device from the messaging device.
On the other hand, from the same field of endeavor, discloses a mobile device that is a two-way communication device with advanced data communication capabilities including the capability to communicate with other mobile devices or computer systems through a network of transceiver stations. The mobile device may also have the capability to allow voice communication, it may be referred to as a data messaging device, a two-way pager, a cellular telephone with data messaging capabilities, a wireless Internet appliance, or a data communication device (paragraph 0190-0191). The communication subsystem 1904 receives messages from and sends messages to wireless networks 1905 (paragraph 0192, 0079, 0101). Furthermore, the mobile device also includes an operating system 1934 and software components 1936 to 1946 (paragraph 0198, 0244). The subset of software applications 1936 that control basic device operations, including data and voice communication applications, will normally be installed on the mobile device 1900 during its manufacture. Other software applications include a message application 1938 that can be any suitable software program that allows a user of the mobile device 1900 to transmit and receive electronic messages. By inserting the SIM card/RUIM 1926 into the SIM/RUIM interface 1928, a subscriber can access all subscribed services. Services may include: web browsing and messaging such as e-mail, voice mail, Short Message Service, and Multimedia  Messaging Services. More advanced services may include: point of sale, field service and sales force automation (paragraph 0199-0200; paragraph 0116-0118). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the technique of Velasco to the communication system of Hwang in order to provide a message management server that is adapted to  provide control functions for facilitating control over the type of data and the amount of data that is communicated to the mobile device and helping to minimize potential waste of bandwidth or other resources.
	Regarding claim 2, Hwang et al as modified, discloses a method (fig. 1, fig. 5: a method that can comprise establishing, by a system comprising a processor, a first communication link between a first network device and group of devices connected via a private network connection; paragraph 0025), wherein the wireless network (devices include IoT devices; paragraph 0034) is a narrowband internet-of- things frequency network (users can connect to their home devices and personal data remotely via their mobile phone; the user home devices can be connected directly to the Internet companies; personal data can be streamed or copied to those Internet companies into the cloud; paragraph 0030, 0042, 0100). 
	Regarding claim 3, Hwang et al as modified, discloses a method (fig. 1, fig. 5: a method that can comprise establishing, by a system comprising a processor, a first communication link between a first network device and group of devices connected via a private network connection; paragraph 0025), wherein the wireless network is a first wireless network of two or more wireless networks (the first network device 302 can connect to a nearest edge bridge device (the second network device 304) based on registration; the first network device 302 can listen for networking directives provided by the second network device 304 ; paragraph 0055), the connectivity information indicates that the mobile device is disconnected from the first network (read as: switching, by the system, a networking mode between a remote site and a local site; paragraph 0028), and the method further comprises: causing the mobile device to switch from the first wireless network to a second wireless network based on a determination that the mobile device is disconnected from the first wireless network (the networking mode component 318 can switching a network mode of the first network device 302 and the communication device 308 between a remote site and a local site; the local site can be defined based on the defined geographic area and the remote site can be defined as locations outside the defined geographic area; paragraph 0061); causing the connectivity information to be updated (SIM card 920 to be updated) to indicate that the mobile device is connected to the second wireless network (the first network device 302 can be configured to switching networking nodes between a remote site (via the second network device 304 and subsequent network devices) and the local networking site (via the first network device 302); paragraph 0069, 0099); and causing the updated connectivity information to be communicated to the messaging device (the handset 900 can include a slot interface 918 for accommodating a SIC (Subscriber Identity Component) in the form factor of a card Subscriber Identity Module (SIM) or universal SIM 920, and interfacing the SIM card 920 with the processor 902; the SIM card 920 can be manufactured into the handset 900, and updated by downloading data and software; paragraph 0016, 0118).	Regarding claim 4, Hwang et al as modified, discloses a method (fig. 1, fig. 5: a method that can comprise establishing, by a system comprising a processor, a first communication link between a first network device and group of devices connected via a private network connection; paragraph 0025), further comprising: causing a graphical user interface associated with the messaging device (mobile handset 900 which is  messaging-centric devices; note that the handset 900 can be a device such as a cellular telephone, a PDA with mobile communications capabilities, and messaging-centric devices; paragraph 0116) to display (display 912) the identification information and a connectivity status of the mobile device based on the connectivity information (the handset 900 includes a display 912 for displaying text, images, video, telephony functions a Caller ID function), setup functions, and for user input; for instance, the display 912 can also be referred to as a “screen” that can accommodate the presentation of multimedia content (music metadata, messages, wallpaper, graphics, etc.);  the display 912 can also display videos and can facilitate the generation, editing and sharing of video quotes; paragraph 0117).
	Regarding claim 5, Hwang et al as modified, discloses a method (fig. 1, fig. 5: a method that can comprise establishing, by a system comprising a processor, a first communication link between a first network device and group of devices connected via a private network connection; paragraph 0025), wherein the mobile device is one of a plurality of mobile devices registered in the database, and the graphical user interface displays the identification information and the connectivity status of each mobile device of the plurality of mobile devices (the handset 900 includes a display 912 for displaying text, images, video, telephony functions a Caller ID function), setup functions, and for user input; for instance, the display 912 can also be referred to as a “screen” that can accommodate the presentation of multimedia content (music metadata, messages, wallpaper, graphics, etc.); the display 912 can also display videos and can facilitate the generation, editing and sharing of video quotes; paragraph 0117). 
	Regarding claims 7, 12, Hwang et al, discloses a system (fig. 1, fig. 5: a method that can comprise establishing, by a system comprising a processor, a first communication link between a first network device and group of devices connected via a private network connection; paragraph 0025), comprising: a mobile device (mobile device 102 ); a messaging device (mobile handset 900 which is  messaging-centric devices; note that the handset 900 can be a device such as a cellular telephone, a PDA with mobile communications capabilities, and messaging-centric devices; paragraph 0116) separate from the mobile device; and an apparatus comprising a processor (processor 902) and a memory (memory 904: the applications 906 can be stored in the memory 904 and in a firmware 908, and executed by the processor 902 from either or both the memory 904 and the firmware 908 ; paragraph 0116) having computer-readable instructions stored thereon that, when executed by the processor (a communications component 910 interfaces to the processor 902 to facilitate wired/wireless communication with external systems, cellular networks, VoIP networks; paragraph 0116), cause the apparatus to: cause the mobile device (mobile device 102: the user can register with the service and can register their devices with the service ; the devices can be registered automatically based on a search function associated with the mobile routing application ; paragraph 0039) to be registered in a database (the first network device 302 can interface with the user (user device) via the mobile routing application for registration ; in addition, the mobile routing application 334 can be utilized to register and manage edge gateways to the user's mobile device and a cellular network account paragraph 0053, 0055, 0062) by storing identification information (memory 320, memory 328; the communication device 308 can comprise a mobile routing application 334; the mobile routing application 334 can be installed on the communication device 308 and can be executing on the communication device 30; furthermore, the communication device 308 and devices of the group of devices 306 can comprise respective memories, processors, and data stores; paragraph 0056, 0152) associated with the mobile device in the database and storing network connectivity information (memory 830 can store information related to operation of wireless network platform 810; other operational information can include provisioning information of mobile devices served through wireless network platform network 810, subscriber databases; application intelligence, pricing schemes, promotional rates, flat-rate programs, couponing campaigns; paragraph 0111) indicative of whether the mobile device is connected to a wireless network (the analysis component 316 can determine whether the mobile routing application 334 is executing on the communication device 308; paragraph 0062) in the database (the first network device 302 can include a first connection manager component 310, a second connection manager component 312; the second network device can facilitate communication with a communication device; the first connection manager component 310 can facilitate a first connection 336 with the group of devices 306; the first connection 336 can be a communication link, which can be a private network connection (a home networking connection); the communication device 308 can be associated with the group of devices 306 and can be a device included in a home networking group of the home networking connection; paragraph 0025, 0056-0057); and facilitate a message to be communicated to the mobile device (users can connect to their home devices and personal data remotely via their mobile phone; the user home devices can be connected directly to the Internet companies; personal data can be streamed or copied to those Internet companies into the cloud; paragraph 0042). Note that a user (or more than one user) can connect to their home devices and personal data remotely via their mobile phone (the at least one UE device 106). Furthermore, devices 102 can connect to the edge gateway device 202 (paragraph 0046-0047).
However, Hwang et al, does not specifically teach that the message is communicated to the mobile device from the messaging device.
On the other hand, from the same field of endeavor, discloses a mobile device that is a two-way communication device with advanced data communication capabilities including the capability to communicate with other mobile devices or computer systems through a network of transceiver stations. The mobile device may also have the capability to allow voice communication, it may be referred to as a data messaging device, a two-way pager, a cellular telephone with data messaging capabilities, a wireless Internet appliance, or a data communication device (paragraph 0190-0191). The communication subsystem 1904 receives messages from and sends messages to wireless networks 1905 (paragraph 0192, 0079, 0101). Furthermore, the mobile device also includes an operating system 1934 and software components 1936 to 1946 (paragraph 0198, 0244). The subset of software applications 1936 that control basic device operations, including data and voice communication applications, will normally be installed on the mobile device 1900 during its manufacture. Other software applications include a message application 1938 that can be any suitable software program that allows a user of the mobile device 1900 to transmit and receive electronic messages. By inserting the SIM card/RUIM 1926 into the SIM/RUIM interface 1928, a subscriber can access all subscribed services. Services may include: web browsing and messaging such as e-mail, voice mail, Short Message Service, and Multimedia  Messaging Services. More advanced services may include: point of sale, field service and sales force automation (paragraph 0199-0200; paragraph 0116-0118). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the technique of Velasco to the communication system of Hwang in order to provide a message management server that is adapted to  provide control functions for facilitating control over the type of data and the amount of data that is communicated to the mobile device and helping to minimize potential waste of bandwidth or other resources.	
	Regarding claim 8, Hwang et al as modified, discloses a system (fig. 1, fig. 5: a method that can comprise establishing, by a system comprising a processor, a first communication link between a first network device and group of devices connected via a private network connection; paragraph 0025), wherein the wireless network is a narrowband internet-of- things frequency network (devices include IoT devices; paragraph 0034; users can connect to their home devices and personal data remotely via their mobile phone; the user home devices can be connected directly to the Internet companies; personal data can be streamed or copied to those Internet companies into the cloud; paragraph 0030, 0042, 0100). 
	Regarding claim 9, Hwang et al as modified, discloses a system (fig. 1, fig. 5: a method that can comprise establishing, by a system comprising a processor, a first communication link between a first network device and group of devices connected via a private network connection; paragraph 0025), wherein the wireless network is a first wireless network of two or more wireless networks (the first network device 302 can connect to a nearest edge bridge device (the second network device 304) based on registration; the first network device 302 can listen for networking directives provided by the second network device 304 ; paragraph 0055), the connectivity information indicates that the mobile device is disconnected from the first network (read as: switching, by the system, a networking mode between a remote site and a local site; paragraph 0028; the networking mode component 318 can switching a network mode of the first network device 302 and the communication device 308 between a remote site and a local site; the local site can be defined based on the defined geographic area and the remote site can be defined as locations outside the defined geographic area; paragraph 0061), and the apparatus is further caused to: cause the mobile device to switch from the first wireless network to a second wireless network based on a determination that the mobile device is disconnected from the first wireless network; cause the connectivity information to be updated (SIM card 920 to be updated) to indicate that the mobile device is connected to the second wireless network (the first network device 302 can be configured to switching networking nodes between a remote site (via the second network device 304 and subsequent network devices) and the local networking site (via the first network device 302); paragraph 0069, 0099); and cause the updated connectivity information to be communicated to the messaging device (the handset 900 can include a slot interface 918 for accommodating a SIC (Subscriber Identity Component) in the form factor of a card Subscriber Identity Module (SIM) or universal SIM 920, and interfacing the SIM card 920 with the processor 902; the SIM card 920 can be manufactured into the handset 900, and updated by downloading data and software; paragraph 0016, 0118).
	Regarding claim 10, Hwang et al as modified, discloses a system (fig. 1, fig. 5: a method that can comprise establishing, by a system comprising a processor, a first communication link between a first network device and group of devices connected via a private network connection; paragraph 0025), wherein the apparatus is further caused to: cause a graphical user interface associated with the messaging device to display the identification information and a connectivity status of the mobile device based on the connectivity information (the handset 900 includes a display 912 for displaying text, images, video, telephony functions a Caller ID function), setup functions, and for user input; for instance, the display 912 can also be referred to as a “screen” that can accommodate the presentation of multimedia content (music metadata, messages, wallpaper, graphics, etc.);  the display 912 can also display videos and can facilitate the generation, editing and sharing of video quotes; paragraph 0117).
	Regarding claim 11, Hwang et al as modified, discloses a system (fig. 1, fig. 5: a method that can comprise establishing, by a system comprising a processor, a first communication link between a first network device and group of devices connected via a private network connection; paragraph 0025), wherein the mobile device is one of a plurality of mobile devices registered in the database, and the graphical user interface displays the identification information and the connectivity status (the applications 906 can be stored in the memory 904 and/or in a firmware 908, and executed by the processor 902 from either or both the memory 904 or/and the firmware 908 ; the firmware 908 can also store startup code for execution in initializing the handset 900; paragraph 0116) of each mobile device of the plurality of mobile devices (the handset 900 includes a display 912 for displaying text, images, video, telephony functions a Caller ID function), setup functions, and for user input; for instance, the display 912 can also be referred to as a “screen” that can accommodate the presentation of multimedia content (music metadata, messages, wallpaper, graphics, etc.); the display 912 can also display videos and can facilitate the generation, editing and sharing of video quotes; paragraph 0117).  
	Regarding claim 14, Hwang et al, discloses a mobile device (mobile device 102: establishing, by a system comprising a processor, a first communication link between a first network device and group of devices connected via a private network connection; note that the handset 900 can be a device such as a cellular telephone, a PDA with mobile communications capabilities, and messaging-centric devices; paragraph 0025), comprising: an antenna; a processor ; and a memory (the mobile device comprises an antenna, a memory, and a processor) having computer-readable instructions stored thereon that, when executed by the processor, cause the mobile device (mobile device 102: the user can register with the service and can register their devices with the service ; the devices can be registered automatically based on a search function associated with the mobile routing application ; paragraph 0039)  to: communicate identification information (memory 320, memory 328; the communication device 308 can comprise a mobile routing application 334; the mobile routing application 334 can be installed on the communication device 308 and can be executing on the communication device 30; furthermore, the communication device 308 and devices of the group of devices 306 can comprise respective memories, processors, and data stores; paragraph 0056, 0152) associated with the mobile device (the first network device 302 can interface with the user (user device) via the mobile routing application for registration ; in addition, the mobile routing application 334 can be utilized to register and manage edge gateways to the user's mobile device and a cellular network account paragraph 0053, 0055, 0062)  and network connectivity information (memory 830 can store information related to operation of wireless network platform 810; other operational information can include provisioning information of mobile devices served through wireless network platform network 810, subscriber databases; application intelligence, pricing schemes, promotional rates, flat-rate programs, couponing campaigns; paragraph 0111) indicative of whether the mobile device is connected to a wireless network (the analysis component 316 can determine whether the mobile routing application 334 is executing on the communication device 308; paragraph 0062) to a registration server (server class computing machines and databases; application server: server  814 in wireless network platform 810 can execute numerous applications; paragraph 0082, 0109-0110) configured to store the identification information in a database (the first network device 302 can include a first connection manager component 310, a second connection manager component 312; the second network device can facilitate communication with a communication device; the first connection manager component 310 can facilitate a first connection 336 with the group of devices 306; the first connection 336 can be a communication link, which can be a private network connection (a home networking connection); the communication device 308 can be associated with the group of devices 306 and can be a device included in a home networking group of the home networking connection; paragraph 0025, 0056-0057); and receive a message (users can connect to their home devices and personal data remotely via their mobile phone; the user home devices can be connected directly to the Internet companies; personal data can be streamed or copied to those Internet companies into the cloud; paragraph 0042) from a messaging device (note that the handset 900 can be a device such as a cellular telephone, a PDA with mobile communications capabilities, and messaging-centric devices; paragraph 0116). Note that a user (or more than one user) can connect to their home devices and personal data remotely via their mobile phone (the at least one UE device 106). Furthermore, devices 102 can connect to the edge gateway device 202 (paragraph 0046-0047).
However, Hwang et al, does not specifically teach that the message is received from a messaging device separate from the mobile device.
On the other hand, from the same field of endeavor, discloses a mobile device that is a two-way communication device with advanced data communication capabilities including the capability to communicate with other mobile devices or computer systems through a network of transceiver stations. The mobile device may also have the capability to allow voice communication, it may be referred to as a data messaging device, a two-way pager, a cellular telephone with data messaging capabilities, a wireless Internet appliance, or a data communication device (paragraph 0190-0191). The communication subsystem 1904 receives messages from and sends messages to wireless networks 1905 (paragraph 0192, 0079, 0101). Furthermore, the mobile device also includes an operating system 1934 and software components 1936 to 1946 (paragraph 0198, 0244). The subset of software applications 1936 that control basic device operations, including data and voice communication applications, will normally be installed on the mobile device 1900 during its manufacture. Other software applications include a message application 1938 that can be any suitable software program that allows a user of the mobile device 1900 to transmit and receive electronic messages. By inserting the SIM card/RUIM 1926 into the SIM/RUIM interface 1928, a subscriber can access all subscribed services. Services may include: web browsing and messaging such as e-mail, voice mail, Short Message Service, and Multimedia  Messaging Services. More advanced services may include: point of sale, field service and sales force automation (paragraph 0199-0200; paragraph 0116-0118). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the technique of Velasco to the communication system of Hwang in order to provide a message management server that is adapted to  provide control functions for facilitating control over the type of data and the amount of data that is communicated to the mobile device and helping to minimize potential waste of bandwidth or other resources. 
	Regarding claim 15, Hwang et al as modified, discloses a mobile device (mobile device 102: establishing, by a system comprising a processor, a first communication link between a first network device and group of devices connected via a private network connection; note that the handset 900 can be a device such as a cellular telephone, a PDA with mobile communications capabilities, and messaging-centric devices; paragraph 0025), wherein the wireless network is a narrowband internet-of-things frequency network (devices include IoT devices; paragraph 0034; (users can connect to their home devices and personal data remotely via their mobile phone; the user home devices can be connected directly to the Internet companies; personal data can be streamed or copied to those Internet companies into the cloud; paragraph 0030, 0042, 0100).  
	Regarding claim 16, Hwang et al as modified, discloses a mobile device (mobile device 102: establishing, by a system comprising a processor, a first communication link between a first network device and group of devices connected via a private network connection; note that the handset 900 can be a device such as a cellular telephone, a PDA with mobile communications capabilities, and messaging-centric devices; paragraph 0025), wherein the mobile device is configured to receive a text message (the handset 900 includes a display 912 for displaying text, images, video, telephony functions (a Caller ID function), setup functions, and for user input;  for example, the display 912 can also be referred to as a “screen” that can accommodate the presentation of multimedia content (music metadata, messages, wallpaper, graphics); the display 912 can also display videos and can facilitate the generation, editing and sharing of video quotes ; paragraph 0117) having less than or equal to a predefined maximum quantity of characters  (music metadata, messages, video quotes) capable of being communicated by way of the narrowband internet-of-things frequency network (users can connect to their home devices and personal data remotely via their mobile phone; the user home devices can be connected directly to the Internet companies; personal data can be streamed or copied to those Internet companies into the cloud; paragraph 0030, 0042, 0100). 
	Regarding claim 17, Hwang et al as modified, discloses a mobile device (mobile device 102: establishing, by a system comprising a processor, a first communication link between a first network device and group of devices connected via a private network connection; note that the handset 900 can be a device such as a cellular telephone, a PDA with mobile communications capabilities, and messaging-centric devices; paragraph 0025), wherein the mobile device is a pager (the handset 900 can be a device such as a cellular telephone, a PDA with mobile communications capabilities, and messaging-centric devices; paragraph 0025) having a display configured to output the text message (the handset 900 includes a display 912 for displaying text, images, video, telephony functions (a Caller ID function), setup functions, and for user input; for example, the display 912 can also be referred to as a “screen” that can accommodate the presentation of multimedia content (music metadata, messages, wallpaper, graphics ; paragraph 0117).
	Regarding claim 18, Hwang et al as modified, discloses a mobile device (mobile device 102: establishing, by a system comprising a processor, a first communication link between a first network device and group of devices connected via a private network connection; note that the handset 900 can be a device such as a cellular telephone, a PDA with mobile communications capabilities, and messaging-centric devices; paragraph 0025), further comprising: an eSIM configured to facilitate connectivity to one or more wireless networks (the handset 900 can include a slot interface 918 for accommodating a SIC (Subscriber Identity Component) in the form factor of a card Subscriber Identity Module (SIM) or universal SIM 920, and interfacing the SIM card 920 with the processor 902; the SIM card 920 can be manufactured into the handset 900, and updated by downloading data and software; paragraph 0016, 0118).
	Regarding claim 19, Hwang et al as modified, discloses a mobile device (mobile device 102: establishing, by a system comprising a processor, a first communication link between a first network device and group of devices connected via a private network connection; note that the handset 900 can be a device such as a cellular telephone, a PDA with mobile communications capabilities, and messaging-centric devices; paragraph 0025), wherein the wireless network is a first wireless network of two or more wireless networks (the first network device 302 can connect to a nearest edge bridge device (the second network device 304) based on registration; the first network device 302 can listen for networking directives provided by the second network device 304 ; paragraph 0055), the connectivity information indicates that the mobile device is disconnected from the first network (read as: switching, by the system, a networking mode between a remote site and a local site; paragraph 0028), and the mobile device is further caused to: switch from the first wireless network to a second wireless network based on a determination that the mobile device is disconnected from the first wireless network (the networking mode component 318 can switching a network mode of the first network device 302 and the communication device 308 between a remote site and a local site; the local site can be defined based on the defined geographic area and the remote site can be defined as locations outside the defined geographic area; paragraph 0061); and cause the connectivity information to be updated (SIM card 920 to be updated) to indicate that the mobile device is connected to the second wireless network (the first network device 302 can be configured to switching networking nodes between a remote site (via the second network device 304 and subsequent network devices) and the local networking site (via the first network device 302); paragraph 0069, 0099) to facilitate the updated connectivity information being communicated to the messaging device by the registration server (the handset 900 can include a slot interface 918 for accommodating a SIC (Subscriber Identity Component) in the form factor of a card Subscriber Identity Module (SIM) or universal SIM 920, and interfacing the SIM card 920 with the processor 902; the SIM card 920 can be manufactured into the handset 900, and updated by downloading data and software; paragraph 0016, 0118). 

Allowable Subject Matter
Claims 6, 13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641